Citation Nr: 9933957	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  97-00 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material has been submitted sufficient to re-
open a claim of entitlement to service connection for a 
disability manifested by hypertension and cardiomegaly.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from February 1954 to 
November 1956 and from February 1959 to January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which denied a request to 
reopen a previously denied claim for service connection for 
hypertension and cardiomegaly.

In addition to an RO hearing that was conducted in May 1997, 
a Central Office Hearing (COH) was held on August 3, 1999, 
here in Washington, D.C., before Jack W. Blasingame, who is a 
Member of the Board's Section deciding this appeal and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  A transcript of the 
hearing is of record.

In a June 1999 letter, the veteran requested to have this 
appeal remanded in order to have the matter reviewed under 
the rationale set forth in the recent case of Hodge v. West, 
155 F.3d 1356 (Fed.Cir.1998), in which the Federal Circuit 
essentially held that the appropriate standard for 
determining whether newly-submitted evidence is new and 
material is the one set forth in the pertinent VA regulation, 
38 C.F.R. § 3.156(a), rather than the more stringent one 
adopted by VA pursuant to the holding in the case of Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991).  The Board 
disagrees with the veteran's opinion that a remand is in 
order at this time because, while the record does show that 
the RO used the Colvin test in the veteran's case, it also 
reveals that the RO decided the question under § 3.156(a) 
and, even if it had not done so, a remand would simply serve 
as an exercise in futility, since it is crystal clear that 
none of the evidence that has been associated with the claims 
folders since 1980 can be considered to be both new and 
material under either definition of "new and material 
evidence."

The matter hereby under appeal is now ready for the Board's 
review.

FINDINGS OF FACT

1.  In a March 1977 rating decision, service connection for 
hypertension and a heart condition that was later diagnosed 
as cardiomegaly was denied.

2.  The veteran appealed the March 1977 rating decision and 
the Board denied the benefit sought on appeal, in a December 
1977 decision.

3.  Pursuant to a request by the veteran for reconsideration 
of the Board's decision of December 1977, an enlarged panel 
of the Board consisting of two Board sections with a total of 
six Board Members reviewed the Board's decision on 
reconsideration and, again, denied the benefit sought on 
appeal and upheld the Board's December 1977 decision in a May 
1980 decision, after concluding that the Board's prior 
decision did not contain obvious error of fact or law.

4.  The evidence that has been produced since the Board's 
decision of May 1980 is almost all new, in the sense that it 
was not of record as of May 1980, but it is essentially 
cumulative of evidence that was already of record as of May 
1980 and therefore not so significant as to warrant its 
consideration in order to fairly decide the merits of the 
claim for service connection for hypertension or 
cardiomegaly.


CONCLUSIONS OF LAW

1.  The Board's decision of May 1980, which denied service 
connection for hypertension and cardiomegaly, is final.  
38 U.S.C.A. § 7103(a) (West 1991); 38 C.F.R. § 20.1100 
(1999).

2.  The evidence that has been produced and associated with 
the claims folders since the Board rendered its decision of 
May 1980 is not new and material and, therefore, it does not 
serve to reopen the previously denied claim of entitlement to 
service connection for hypertension and cardiomegaly.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 
(1999).

REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS

Factual and procedural background:

A review of the record reveals that the Atlanta, Georgia, RO 
denied service connection for hypertension and a heart 
condition that was later diagnosed as cardiomegaly in a March 
1977 rating decision.  In denying this claim for service 
connection on the basis of lack of competent evidence of 
incurrence of the disease during service or within the one-
year presumptive period immediately following discharge, the 
RO considered the evidence then of record, which essentially 
consisted of the following:

1.  Service medical records, revealing a 
blood pressure reading of 150/80 upon 
induction in February 1954; a negative 
clinical evaluation of the veteran's 
heart and vascular system and a blood 
pressure reading of 140/86 upon release 
from active duty in November 1956; a 
statement from the veteran, also dated in 
November 1956, denying ever having had, 
or currently having, high or low blood 
pressure; a negative clinical evaluation 
of the veteran's heart and vascular 
system and a blood pressure reading of 
130/80 upon induction into his second 
period of active duty in January 1959; a 
statement from the veteran, also dated in 
January 1959, again denying ever having 
had, or currently having, high or low 
blood pressure; a blood pressure reading 
of 130/80 and a negative clinical 
evaluation of the heart and vascular 
system upon final discharge in January 
1963; and another statement from the 
veteran, also dated in January 1963, 
denying ever having had, or currently 
having, high or low blood pressure.

2.  A January 1977 statement from the 
veteran claiming that he was treated for 
hypertension by a private physician in 
Washington, D.C., shortly after his 
separation from active military service 
in 1963.

3.  A January 1977 statement from the 
above Washington, D.C. private physician 
indicating that, according to his 
records, he saw the veteran in February 
1964 due to complaints of feeling "run 
down," that the veteran had had a recent 
respiratory infection and that he had a 
blood pressure reading of 166/90.

4.  A VA hospital summary (VA Form 10-
1000) reflecting an eight-day admission 
in February 1976 for the treatment of 
pneumonia and essential hypertension, 
with complaints of feeling tired, 
generalized myalgia, chills, fever and an 
increasing dry cough, as well as "a past 
history of hypertension, which was 
diagnosed in 1965 but he is not currently 
taking any medication for this."

The record also reveals that the veteran appealed the March 
1977 rating decision and that the Board then denied the claim 
for service connection for hypertension and a heart condition 
in a December 1977 decision, after considering the above 
mentioned evidence, as well as June 1977 VA medical records 
revealing diagnoses of cardiomegaly (described in the record 
as cardiac enlargement with predominance of the left 
ventricle) and essential hypertension, under treatment but 
with poor control.  This evidence also revealed the veteran's 
statements to the VA physician who examined him in June 1977 
to the effect that he believed that his high blood pressure 
developed during service, even though he acknowledged that he 
"just had no symptoms" during service and that his first 
visit to a private physician for the treatment of 
hypertension was more than a year after separation.

In May 1979, the veteran underwent a VA medical examination 
that revealed that the veteran suffered from hypertensive 
vascular disease.  He thereafter requested reconsideration of 
the Board's decision of December 1977 and, in connection with 
this request, testified here in Washington, D.C., in March 
1980, before an enlarged panel of the Board consisting of two 
Board sections with a total of six Board Members who would be 
deciding the reconsideration matter.  At that hearing, the 
veteran restated his contentions of record to the effect that 
he believes that his cardiovascular disability had its onset 
during service or is at least causally related to service, 
even though he again acknowledged that he first became aware 
of his problems in February 1964, that is, more than a year 
after his separation from active military service.

In May 1980, the above enlarged panel of the Board rendered 
its decision on reconsideration and, again, denied the 
benefit sought on appeal, upholding the Board's December 1977 
decision, after concluding that the Board's prior decision 
did not contain obvious error of fact or law and that that 
decision was final.  See, in this regard, the VA regulations 
that were then in effect addressing the reconsideration of 
appellate decisions, 38 C.F.R. §§ 19.148 through 19.152 
(1980), currently codified at 38 C.F.R. §§ 20.1000 through 
20.1003 (1999).

In the August 1995 rating decision hereby on appeal, the RO 
denied the veteran's request to re-open the previously denied 
claim of entitlement to service connection for hypertension 
and cardiomegaly, after concluding that the evidence that had 
been submitted was not new and material.  The newly-submitted 
evidence then of record (i.e., the evidence that had been 
associated with the claims folders since the Board's decision 
of May 1980) consisted of the following:

1.  Multiple written statements from the 
veteran restating his contentions to the 
effect that he believes that the 
diagnosed cardiovascular disability is 
causally related to service and should 
therefore be service-connected.

2.  A photocopy of an obituary informing 
the public about the death of an Atlanta 
physician, at age 42, of complications 
resulting from an enlarged heart.

3.  Photocopies of medical records 
revealing private medical treatment for 
the diagnosed cardiovascular disability 
in February 1994, with diagnoses of 
hypertension, history of congestive heart 
failure and tobacco abuse.

4.  A photocopy of an undated Dallas 
Morning News news article titled "Blood 
pressure response to stress is more acute 
in blacks and men."

5.  Photocopies of private medical 
records revealing a February/March 1995 
hospitalization due to a congestive heart 
failure and uncontrolled hypertension.  
These records also reveal that the 
cardiac risk factors in the veteran's 
case included smoking, hypertension, 
family history and hyperlipidemia, and 
that the veteran underwent a cardiac 
catheterization during this admission.

After the August 1995 rating decision was issued, the 
following evidence was added to the claims folders:

1.  Multiple written statements from the 
veteran again restating his contentions 
to the effect that he believes that the 
diagnosed cardiovascular disability is 
causally related to service and that it 
should therefore be service-connected.

2.  Several photocopies of an undated 
news article from the Associated Press 
titled "Enlarged heart a deadly cardiac 
ailment for blacks," submitted on 
different occasions.

3.  Photocopies of a six-page May 1995 
article from the Journal of the American 
Medical Association ("JAMA") titled 
"The relative effects of left 
ventricular hypertrophy, coronary artery 
disease, and ventricular dysfunction on 
survival among black adults."

4.  Several lists showing the medications 
that the veteran takes to control the 
diagnosed cardiovascular disability.

5.  Photocopies of several articles dated 
between 1989 and 1996, discussing 
hypertension and renal and cardiovascular 
diseases, indicating that high blood 
pressure tends to run in families and is 
influenced by lifelong habits and that 
the risk of suffering from it, as well as 
from congestive heart failure, is double 
in black individuals than it is in 
whites.  These articles also talk about 
enlarged hearts being the deadliest 
problem among black individuals, which 
may help explain why blacks with heart 
disease have a higher death rate than 
their white counterparts.  They also 
reveal that high blood pressure can 
result in stroke, heart attack, kidney 
disease and even blindness unless 
treated, and explain that what is termed 
normal or abnormal blood pressure is 
subject to arbitrary interpretations.

6.  A photocopy of a May 1996 article 
from JAMA titled "The progression from 
hypertension to congestive heart 
failure."

7.  A photocopy of an October 1996 
article from the American Journal of 
Public Health titled "Racial 
discrimination and blood pressure: the 
CARDIA study of young black and white 
adults," describing a study that 
examined associations between blood 
pressure and self-reported experiences of 
racial discrimination and responses to 
unfair treatment.

8.  The transcript of the RO hearing of 
May 1997, which reveals again the 
veteran's testimony restating his 
historic contentions to the effect that 
he believes that the diagnosed 
cardiovascular disability should be 
service-connected.

9.  Photocopies of VA outpatient medical 
records reflecting medical treatment in 
1996 and 1997 for the diagnosed 
cardiovascular disability.

10.  A photocopy of a May 1995 article 
from JAMA titled "The relative effects 
of left ventricular hypertrophy, coronary 
artery disease, and ventricular 
dysfunction on survival among black 
adults."

11.  A photocopy of the National 
Institutes of Health (NIH)'s Fifth Report 
of the Joint National Committee on 
Detection, Evaluation and Treatment of 
High Blood Pressure, published in March 
1995.

12.  A photocopy of the NIH's Sixth 
Report of the Joint National Committee on 
Prevention, Detection, Evaluation and 
Treatment of High Blood Pressure, 
published in November 1997.

13.  Two one-page documents created by 
the Office of the Surgeon General, 
Department of the Army, reflecting 
inservice hospital admissions in April 
and June 1954 for the treatment of 
epidemic parotitis (mumps) and heat 
prostration, respectively.  None of these 
documents reveals any data that could be 
deemed related to the post-service 
diagnoses of hypertension and 
cardiomegaly.

14.  The transcript of the COH of August 
1999, which reveals again the veteran's 
testimony restating his historic 
contentions to the effect that he 
believes that the diagnosed 
cardiovascular disability should be 
service-connected.

15.  A pamphlet that the veteran 
submitted at the August 1999 COH, 
containing photocopies of the reports of 
medical examination that were produced in 
February 1954 and November 1956, which 
were already considered by both the RO 
and the Board; information about what 
constitutes high blood pressure; 
citations to medical articles about 
hypertension; medical articles published 
in 1998 discussing the above mentioned 
NIH's Sixth Report of the Joint National 
Committee on Prevention, Detection, 
Evaluation and Treatment of High Blood 
Pressure; a duplicate of the May 1996 
article from JAMA titled "The 
progression from hypertension to 
congestive heart failure;" the December 
1997 edition of the Cardiovascular 
section of VA's Schedule for Rating 
Disabilities, as published in the Federal 
Register; and a photocopy of a Board's 
decision with a 1992 docket number 
granting service connection for essential 
hypertension.

The Board further notes that, while this appeal was pending, 
the veteran requested, by letter of July 1998, 
reconsideration of the two Board's decisions of December 1977 
and May 1980.  By letter of September 1998, the Board 
informed the veteran that his motion for reconsideration was 
being denied, but also advised him that, pursuant to the 
enactment of the new Public Law No. 105-111 of November 21, 
1997, currently codified at 38 U.S.C.A. § 7111, his motion 
was also being construed as a motion for revision of the 
Board's decisions based on clear and unmistakable error 
(CUE).  The veteran was then advised that, since the Board 
was in the process of promulgating the VA regulations 
implementing the new § 7111, he would be contacted in the 
near future, when the regulations were already in effect.

By letter of May 1999, the veteran was informed that the CUE 
regulations had already been promulgated, effective January 
13, 1999.  He was also informed that the Board would not 
consider his motion for reconsideration to be a CUE motion 
unless he or his representative informed the Board, in 
writing and within a 60-day period, that he wanted the Board 
to do so.  In that letter, the Board also advised the veteran 
that the new regulations, which follow the law developed in 
the courts, provide very specific rules for what the claimant 
must do in order to prevail and that, once a motion for 
revision based on CUE is finally denied, the Board will not 
consider another CUE motion on that decision.  For this 
reason, the veteran was strongly advised to enlist the aid of 
a representative, if he decided to proceed with his request.

In a letter that was dated five days after the above letter 
from the Board, still in May 1999, the veteran responded that 
he would wait to file a motion for CUE review "later" and 
then, by letter of June 1999, he said that "I have already 
elected to pass on my CUE review rights at this time."  No 
further statements from the veteran regarding this specific 
matter were received at the Board during the remaining of the 
above mentioned 60-day period.

The applicable VA laws and regulations:

VA law and regulations provide that decisions by the Board are 
final unless the Chairman of the Board orders reconsideration 
or the Board, on its own motion, corrects an obvious error in 
the record.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. 
§§ 20.1000, 20.1001, 20.1100 (1999).  Decisions by the Board 
disallowing a claim on appeal can only be re-opened upon the 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7104 (West 1991); 38 C.F.R. § 3.156 (1999).

The U.S. Court of Appeals for the Federal Circuit (the 
Federal Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may re-open such a claim, it must so find.  See, Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).  Moreover, once 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  See, also, Winters v. West, 12 Vet. 
App. 203, 206 (1999).

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

The evidence to be analyzed as to whether "new and 
material" evidence has been submitted is all of the evidence 
that was received since the claim was last disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).   In the 
present case, the cut-off date would be May 1980, which is 
the date when the claim was last disallowed on any basis.

For the limited purpose of determining whether to reopen a 
claim, the Board must accept the new evidence as credible and 
entitled to full weight.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  This presumption, however, no longer 
attaches in the adjudication that follows the reopening of 
the claim.  Id.

As noted earlier in this decision, the Federal Circuit issued 
the Hodge decision while the present case was pending on 
appeal, setting forth new guidance for the adjudication of 
claims for service connection based on the submission of new 
and material evidence.  In Hodge, the Federal Circuit held 
that in the case of Colvin the Court impermissibly ignored 
the definition of "material evidence" that had been adopted 
by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C.A. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin and 
related cases (see, e.g., Sklar v. Brown, 5 Vet. App. 140, 
145 (1993), Robinette v. Brown, 8 Vet. App. 69 (1995), and 
Evans v. Brown, 9 Vet. App. 273 (1996)) that required the 
reopening of a claim on the basis of a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome of the 
case, was declared invalid.  Thus, the legal standard that 
remains valid, 38 C.F.R. § 3.156(a), requires that, in order 
for the new evidence to be material, it must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  This is the legal standard 
under which the Board has reviewed the present matter and, as 
noted earlier, there is no need to remand the matter because 
it is crystal clear that new and material evidence, under 
either definition, had not been presented.

Analysis:

At the outset, the Board wishes to point out that a remand of 
this matter to have the RO review the above mentioned 
pamphlet that the veteran submitted at the COH of August 1999 
is not warranted because the documents contained in that 
pamphlet are either duplicative of the documents that the RO 
has already had the opportunity to review or simply not 
pertinent to the matter hereby on appeal.  Therefore, they 
cannot be considered to constitute the "additional 
evidence" that is addressed in 38 C.F.R. § 20.1304(c) 
(1999).

Notwithstanding the voluminous size of the claims folders, 
which contain multiple written statements and photocopies of 
medical articles submitted by the veteran, as well as all the 
other evidence described above, the Board finds that, while 
almost all the evidence that has been produced since the 
Board's decision of May 1980 is new, in the sense that it was 
not of record as of May 1980, it is merely cumulative in 
nature, as it essentially duplicates information and 
allegations that were already of record as of May 1980.  The 
newly-submitted evidence only restates the veteran's 
contentions that he believes that the diagnosed hypertension 
and cardiomegaly should be service-connected and shows again 
that there was no diagnosis of hypertension or cardiomegaly 
during service, nor during the one-year presumptive period 
immediately following discharge.  It also provides plenty of 
competent medical information explaining what is 
hypertension, how studies have shown that some people are 
more likely than others to develop this and other 
cardiovascular disabilities and how hypertension can progress 
to become congestive heart failure.  None of it, however, 
shows that, in the veteran's particular case, it is at least 
as likely as not that the diagnosed cardiovascular 
disabilities are causally related to service.

In view of the above, the Board finds that the newly-
submitted evidence is clearly not so significant as to 
warrant its consideration in order to fairly decide the 
merits of the claim for service connection for hypertension 
or cardiomegaly.  Consequently, the Board has no other 
recourse but to conclude that the newly-submitted evidence is 
not new and material and that, as such, it does not serve to 
reopen the previously denied claim of entitlement to service 
connection for hypertension and cardiomegaly.  The appeal 
must be denied.

Finally, the Board finds it necessary to point out its 
awareness that, where a claimant refers to a specific source 
of evidence that could reopen a finally denied claim, VA has 
a duty under 38 U.S.C.A. § 5103(a) (West 1991) to inform the 
claimant of the necessity to submit that evidence to complete 
his or her application for benefits.  See, Graves v. Brown, 8 
Vet. App. 522, 525 (1996).  However, VA has no outstanding 
duty to inform the veteran of the necessity to submit any 
such evidence in the present case because nothing in the 
record suggests the existence of evidence that might warrant 
the reopening of the finally denied claim of entitlement to 
service connection for hypertension and cardiomegaly.  (See, 
in this regard, Butler, at 171, in which the Court said that, 
while the veteran had, at some point in time, made a 
statement to the effect that he had received medical 
treatment at two particular places, he had made no suggestion 
that the treatment had resulted in any competent evidence 
that would suffice to reopen his previously denied claim for 
service connection and that, therefore, VA did not have a 
duty under § 5103(a) to inform him that those treatment 
records were necessary to complete his application.)  
Accordingly, the Board is of the opinion that, in the present 
case, VA has not failed to meet its obligations with regard 
to the appealed claim under 38 U.S.C.A. § 5103(a) (West 1991) 
and that, consequently, no further assistance to the veteran 
in this regard is warranted at this time.


ORDER

New and material sufficient to re-open a claim of entitlement 
to service connection for a disability manifested by 
hypertension and cardiomegaly not having been submitted, the 
claim remains unopened and the appeal is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

